Citation Nr: 9929893	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-07 071A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' October 1995 decision which 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus.


REPRESENTATION

Moving Party Represented by: AMVETS


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from April 1966 to September 
1969.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an October 1995 
Board decision.  In February 1998, the veteran raised the 
issue of CUE.  In June 1998, the veteran's representative 
appears to unintentionally note that the veteran is seeking 
"reconsideration" of the October 1995 decision.  In June 
1999, the veteran again states that he is seeking to file a 
claim of CUE.  Accordingly, it appears that the 
representative's reference to the word "reconsideration" 
was inadvertent.  Consequently, the Board will address solely 
the issue of CUE within the Board's October 1995 decision.  
If the veteran wishes to seek reconsideration of the October 
1995 decision, he should so indicate.


FINDINGS OF FACT

1.  In October 1995, the Board issued a decision in which it 
was concluded that no competent evidence of a nexus between 
the veteran's service and his current bilateral hearing loss 
and tinnitus had been submitted.   

2.  The Board's decision of October 1995 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's October 1995 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records were essentially 
negative for any evidence of a bilateral hearing loss 
disability.  In June 1967, the veteran complained that he 
could not hear in either ear.  Examination of his ears 
suggested the need for cleaning, and his ears were cleaned on 
that same day.  The service medical records contain no 
further evidence of complaints of hearing impairment.  The 
separation examination, which was conducted in September 
1969, demonstrated a 15/15 whispered voice test result in 
both ears.  No audiogram was completed during service, 
including at the separation examination.

In October 1995, the claims folder contained competent 
medical evidence that the veteran presently had a bilateral 
hearing impairment.  The results of a July 1992 audiogram 
demonstrated a bilateral hearing loss disability under the 
applicable Department of Veterans Affairs (VA) regulation.  
Consequently, the Board in October 1995 concluded that the 
veteran currently has a bilateral hearing loss disability 
within the meaning of applicable VA laws and regulations.   

In October 1995, the Board issued a decision in which it was 
found that the veteran experienced some bilateral hearing 
loss and tinnitus during service.  However, it was also found 
that no hearing loss was shown present at separation from 
service and that no hearing loss was shown to be present 
until many years post-service.  The Board, citing the U.S. 
Court of Appeals for Veterans Claims (Court) decisions in 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) and Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992), stated that the 
veteran was not qualified to make a determination regarding 
medical etiology and competent medical evidence regarding 
this determination was required to make the claim well 
grounded. Without such competent evidence, the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus were found to be well grounded under Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In February 1998, the veteran contended CUE exists within the 
Board's October 1995 decision.  The veteran noted his 
exposure to rockets, heaving artillery, and close quarters 
gunfire during his active service.  The veteran contended 
that a much more thorough and detailed review of his claims 
folder for the condition of bilateral hearing loss and 
tinnitus should have been completed prior to rendering a new 
decision on these conditions.  In this regard, it must be 
noted that the October 1995 decision also considered the 
issue of entitlement to an increased disability rating for 
post-traumatic stress disorder, evaluated at that time as 
10 percent disabling.  In October 1995, a disability 
evaluation of 30 percent for post-traumatic stress disorder 
was found.  The veteran has not claimed CUE with this part of 
the October 1995 decision.  Consequently, this issue will not 
be addressed by the Board at this time. 

In June 1998, the veteran's representative noted "inherent 
contradictions" in the decision of October 1995, noting that 
the Board had conceded the fact that the veteran had 
experienced some bilateral hearing loss and tinnitus during 
service.  It was also contended that the voice test was not 
acceptable for rating purposes.  Finally, it was contended 
that once the Board admitted the fact that the veteran had 
hearing loss and tinnitus under 38 U.S.C.A. § 1154 (West 
1991), the claims must be granted.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has not demonstrated that the 
Board's October 1995 decision contains CUE.  The fact that 
the moving party had an episode of bilateral hearing loss and 
tinnitus during service does not provide a basis to conclude 
either the his current bilateral hearing loss and tinnitus 
are the result of his active service or, more importantly, 
that there is CUE within the Board's October 1995 decision.  
As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

In this case, the record before the Board in 1995 
demonstrated that no health care provider had associated the 
moving party's episode of hearing loss or tinnitus during 
service with his current disabilities.  The moving party's 
representative disputes the findings of the voice test as not 
acceptable for rating purposes.  As noted above, the 
separation examination, which was conducted in September 
1969, demonstrated a 15/15 whispered voice test result in 
both ears.  While it is true that the voice test may not be 
acceptable for rating purposes in 1999, the fact that the 
veteran did not note hearing loss or tinnitus during his 
separation examination and the fact that the hearing testing 
during his separation examination was normal are sufficient 
to establish that the arguments raised in support of this 
motion amount to no more than a dispute as to how the Board 
weighed and evaluated the evidence.  

Phrased another way, the separation examination and the 
failure of the veteran to report a hearing loss at the time 
of separation or until many years following service provide a 
basis to concluded that the October 1985 decision is not 
undebatablely incorrect.  There is no basis for the 
conclusion that claims had to be granted once the Board 
concedes the fact that the veteran had an episode of hearing 
loss and tinnitus under 38 U.S.C.A. § 1154 (West 1991).  
While the veteran may have had hearing loss and tinnitus 
during service due to his exposure to noise during combat, 
there is no evidence to support a finding that this condition 
was permanent, and the law does not provide that 38 U.S.C.A. 
§ 1154(b) makes a lay party who served in combat competent to 
provide a medical diagnosis or medical opinion as to medical 
causation.  In fact, the June 1967 examination, which 
suggested the need for ear cleaning, and the separation 
examination are sufficient to support the conclusion that the 
condition was not chronic.  In any event, the arguments 
raised by the moving party constitute no more than a dispute 
as to how the evidence should be weighed and evaluated.  This 
can not reach the level of CUE.   Rule 1403.  Consequently, 
after review of the evidence of record, the undersigned 
concludes that the moving party has not set forth a valid 
allegation of CUE in either fact or law within the October 
1995 decision by the Board.  Accordingly, he has not raised a 
valid claim of CUE and the motion is denied.


ORDER

The motion for revision of the October 1995 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


